DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-30 are pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 5, 7-11, 15, 17-21, 25, and 27-30 are rejected under 35 U.S.C. 103 as being obvious in view of Mukaitani et al. (US 2017/0350946 – hereinafter “Mukaitani”) and Nagata (US 2019/0011503).

Per claim 1, Mukaitani teaches a method of monitoring a battery (Fig. 1; battery 41; ¶29), the method comprising:
determining, over a first interval of time, one or more voltage values of the battery determined when a load is applied to the battery (The battery 41 is configured supply power to a load and a measurement control unit 31 is configured to constantly monitor and sequentially record measurement data, such as voltage values (Fig. 3; ¶59-60 and 86));
determining based at least in part on the voltage values whether a voltage of the battery has decreased for more than a predetermined threshold; and in response to determining based at least in part on the voltage values that the voltage of the battery has decreased for more than (Based on a portion of the recorded voltage values, if a voltage drop is greater than a first threshold value a predetermined number of times, then a remaining service life of the battery 41 is estimated (Fig. 7; ¶112-116) and transmitting, based on the end of life parameter value, a notification to a superordinate device (Each slave device 30 is configured to transmit measurement data and state information, such as a degradation state, of the battery 41 to a superordinate monitoring device 10 via a master device 20 (Fig. 1; ¶122)).

However, Mukaitani does not explicitly teach the method wherein the battery 41 is a non-rechargeable battery of an IoT device.  In contrast, Nagata teaches a device 4a comprising a primary battery 12 wherein said device 4a is an IoT device (Fig. 2; ¶41).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Mukaitani such that the battery 41 is non-rechargeable and implemented in an IoT device.  One of ordinary skill would make such a modification for the purpose of transmitting a battery remaining amount to a management server (Nagata; ¶43).

Per claim 5, Mukaitani in view of Nagata teaches the method of claim 1, wherein the voltage values include voltage readings of a voltage produced by the non-rechargeable battery recorded over a second interval of time during which the load is applied (In Mukaitani in view of Nagata, the voltage of the battery is recorded during a second interval of time when, for example, a voltage drop occurs (Mukaitani; ¶95)).

Per claim 7, Mukaitani in view of Nagata teaches the method of claim 1, wherein when the load is applied to the non-rechargeable battery, one or more sensor measurements are (In Mukaitani in view of Nagata, battery measurements are sent to a management server (Nagata; ¶43)).

Per claim 8, Mukaitani in view of Nagata teaches the method of claim 7, wherein the sensor measurements include one or more location readings of the IoT device, and temperature measurements (In Mukaitani in view of Nagata, battery identification information and temperature measurements are provided to a management server (Mukaitani; ¶30, 36, and 60)).

Per claim 9, Mukaitani in view of Nagata teaches the method of claim 1, wherein the method is performed in a management server that is operative to be coupled with the IoT device through a wide area network, and the determining the voltage values includes: receiving the voltage values from the IoT device (In Mukaitani in view of Nagata, a management server is configured to receive voltage values via a wide area network (Nagata; ¶43)).

Per claim 10, Mukaitani in view of Nagata teaches the method of claim 1, wherein the end of life parameter value includes one or more of a time left before the non-rechargeable battery fails, a number of events left to the IoT device before the non-rechargeable battery fails, a time before which the non-rechargeable battery and/or the IoT device need to be replaced (In Mukaitani in view of Nagata, the remaining service life value is used to calculate a useable period and replacement time (Mukaitani; ¶115-116)).

	Per claim 11, see the rejection regarding claim 1.  To note, Nagata teaches a non-transitory computer-readable medium which stores an executable program for determining the battery remaining amount (Nagata; claim 13).

Per claims 15 and 17-20, see the rejections regarding claims 5 and 7-10, respectfully.

	Per claim 21, see the rejection regarding claim 1.  To note, Nagata teaches a non-transitory computer-readable medium which stores an executable program for determining the battery remaining amount (Nagata; claim 13).

	Per claims 25 and 27-30, see the rejections regarding claims 5 and 7-10, respectfully.

5.	Claims 6, 16, and 26 are rejected under 35 U.S.C. 103 as being obvious in view of Mukaitani and Nagata, in further view of Yamashita et al. (US 2010/0231226 – hereinafter “Yamashita”).

Per claim 6, Mukaitani in view of Nagata teaches the method of claim 1.  However, Mukaitani in view of Nagata does not explicitly the method further comprising: determining, over the first interval of time, one or more temperature measurements of the IoT device when the load is applied to the non-rechargeable battery; and wherein the determining based at least in part on the voltage values that a voltage of the non-rechargeable battery has decreased for more than a predetermined threshold is further based on the temperature measurements.
	In contrast, Yamashita teaches a method for determining replacement of a storage battery wherein a voltage drop is corrected based on temperature (¶7).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Mukaitani such that the voltage drop of the battery 41 is corrected based on temperature.  One of ordinary skill would make such a modification for the purpose of preventing the occurrence of error when determining battery replacement (Yamashita; ¶7).
	
	Per claims 16 and 26, see the rejection regarding claim 6.
Claim Objections
6.	Claims 2-4, 12-14, and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 2, the prior art of record is silent on the method of claim 1, wherein the voltage values include a first set of voltage values and each one of the first set of voltage values is a minimum voltage reading of the voltage produced by the non-rechargeable battery over a second interval of time during which the load is applied.  Claims 3-4 are consequently objected to due to their dependence on claim 2.   Claims 12-14 and 22-24 are objected to as they recite substantially similar subject matter as claims 2-4.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JAS A SANGHERA/Examiner, Art Unit 2852